Appellant was convicted of adultery, his punishment being assessed at a fine of $200.
The motion for new trial is based upon the alleged insufficiency of the evidence, which is set out at some length in the motion for new trial as it is purported to have occurred during the trial. The evidence, however, is not before us, nor are there any bills of exception. There were special charges requested, but the record fails to show whether they were given or not. In that attitude of the record the legal presumption is they were given. In the condition of this record we are unable to revise the evidence or say that it was insufficient.
The judgment, therefore, will be affirmed.
Affirmed.